Oo Oo nN Dn FP WY YO

NO NO NHN NH HO KH NH ND NO HF KF KF Fe HE FEF OES OO St
So A HD Nn FSP WY NYO KK CO HO DBDnANI De fF WY NYO KF CO

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 1 of 16

ELIZABETH A. STRANGE Pe hee thew tee
First Assistant United States Attorney
District of Arizona

ROSALEEN O’GARA

Arizona State Bar No. 029512

JANE L. WESTBY

Arizona State Bar No. 017550
Assistant U.S. Attorneys

U.S. Attorney’s Office

405 W. Congress Street, Suite 4800

 

 

 

Tucson, Arizona 85701
Telephone: 520-620-7300 »)
Email: rosaleen.ogara@usdoj.gov ?
Email: jane.westby(@usdo}.gov 4h?
Attorneys for Plaintiff (”A

IN THE UNITED STATES DISTRICT COURT

FOR THE "ORT B= 20 0 { TUC

INDICTMENT

Violations:

United States of America, 18 U.S.C. § 1343

, ‘eae Fraud)
Plaintiff, Counts | -10)

VS. 18 U.S.C. § eet)
(aggravated Identity Theft)

Elvira Contreras, Counts 11-17)

Defendant.

VICTIM CASE

 

 

 

THE GRAND JURY CHARGES:

SEALED

Introductory Allegations
At all times material to this indictment:
1. The Defendant, ELVIRA CONTRERAS (“Defendant”), lived in
Tucson, Arizona, in the District of Arizona.
2s D.L. is an attorney in Tucson, Arizona, practicing immigration law.

3. Defendant never worked with or for attorney D.L.

 
Oo re NY Dn FP W NY

DO NO WN WN DN HN HN KN RO wee Re
oN DN On FP WY NYO Kk TD OO OHNANQN Dn FP WY NO KF CO

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 2 of 16

The Scheme to Defraud
4. Beginning on or about June, 2015, and continuing through April, 2018,
Defendant, ELVIRA CONTRERAS, with the intent to defraud, knowingly and
willfully devised and intended to devise a scheme to defraud others to obtain money
and property by means of materially false and fraudulent pretenses, representations,
and promises, and with the intentional concealment of material facts, as follows:

5. In furtherance of the scheme to defraud, beginning on or about June,
2015, and continuing through on or about April, 2018, Defendant knowingly, and
with the intent to defraud, made materially false and fraudulent representations and
promises that she could obtain U.S. immigration documents and other documents,
such as a contractor’s license or driver’s license, in exchange for a fee when
Defendant knew that she could not and would not provide U.S. immigration
documents or other documents as promised to the victims.

6. In furtherance of the scheme to defraud Defendant made materially
false and fraudulent representations and promises to others, including, but not
limited to L.R.M., F.C.M, A.R.G., B.M.L. (collectively, “the victims”), and an
undercover law enforcement agent (“UC Agent”), that she could obtain U.S.
immigration documents because: 1) she worked for U.S. Immigration and Customs
Enforcement (ICE); 2) she knew or worked with immigration attorney D.L.; or 3)
she was immigration attorney D.L.

7. As further part of the scheme to defraud L.R.M. and F.C.M., on or about
June, 2017, Defendant made a materially falsely and fraudulent representation and
promise to L.R.M. and F.C.M. that attorney D.L. would represent F.C.M. in a legal
matter for a fee.

8. As further part of the scheme to defraud L.R.M. and F.C.M., on or about
September 17, 2016, Defendant made a materially false and fraudulent
representation and promise to L.R.M. and F.C.M. that Defendant could obtain

 
Oo OA NY Dn Fe WY NYO

Oo NY NY NY NY NO DO DN Re
oN DO UO FSF WY NY KF TD CO HN Dn FP WO NY KF O&O

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 3 of 16

$100,000 in federal and $70,000 state tax refunds for L.R.M. and F.C.M. in
exchange for $11,000.

As further part of the scheme to defraud:

L.R.M. & F.C.M.

9. Beginning on or about February, 2015, L.R.M. knew Defendant as a
Tarot Card reader and someone who did blessings and cleansings of residences.
L.R.M. has paid Defendant for these services.

10. Onor about June, 2015, Defendant made a material false and fraudulent
representation and promise to L.R.M. that Defendant had a U-visa and that
Defendant could add L.R.M. to the U-visa for a fee.

11. Defendant made a material false and fraudulent representation and
promise to L.R.M. that Defendant worked with an immigration attorney named
D.[L.] who could obtain U.S. immigration documents.

12. On or about June, 2015, L.R.M. paid Defendant $1,500 in cash to be
added to Defendant’s U-Visa; Defendant falsely told L.R.M. that Defendant would
give the money to attorney D.L.

13. On or about July, 2015, after L.R.M. questioned Defendant about
obtaining the immigration documents, Defendant took L.R.M. and F.C.M. to
attorney D.L.’s office; Defendant spoke with attorney D.L’s assistant, while F.C.M.
and L.R.M. waited in another area. F.C.M. and L.R.M. never spoke to or met D.L.
on that day.

14. On or about July, 2015, Defendant made a materially false and
fraudulent representation and promise to L.R.M. that L.R.M.’s husband, F.C.M.
could also be added to Defendant’s U-Visa for a fee.

15. On or about August, 2015, L.R.M. paid Defendant $1,500 in cash to
add F.C.M. to Defendant’s U-Visa.

 
Oo DAN Dn F&F WY NYO

No NYO NH NY DN VN DO DR RO wee
oN ODO ON Fe Ww NO KY TD ODO eH N Dn FP WO NYO KF OC

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 4 of 16

16. Between on or about the following dates, L.R.M. paid Defendant the
following approximate amounts after Defendant made materially false and
fraudulent representations and promises to L.R.M. and F.C.M. that Defendant would
obtain U.S. immigration documents for them, make them U.S. citizens, and obtain a

contractor’s license for F.C.M., as further described below:

 

 

 

 

 

 

 

 

 

 

Date Approximate Payment for:
Amount

June 2015 through .
December 2015 $7,500 U-Visa
January 2016 through ;
March 2016 $4,500 U-Visa
April 2016 through June $3,000 U-Visa
2016
July 2017 $6,000 U.S. Citizenship
July 2017 $3,000 Contractor’s License

 

17. Onor about September, 2016, Defendant gave L.R.M. and F.C.M. each
a fraudulent document which appeared to contain valid Social Security Numbers
assigned to each of them.

18. However, the numbers on the two documents described above were not
Social Security Numbers assigned by the U.S. government to either L.R.M. or
F.C.M.

19. On or about September, 2016, L.C.M. paid Defendant an additional
$11,000 after Defendant made a materially false and fraudulent representation and
promise to L.R.M. and F.C.M. that Defendant could obtain $100,000 in federal and
$70,000 in state tax refunds for them in exchange for the $11,000.

 
Oo Fe NY ND Oo FF. WY NO

DO NO BNO KN HN KH KR KR RO mee ee
oN DN OH FSF WY NY KF TD O HNN Dn FP WY NYO KF OC

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 5 of 16

Defendant’s False Promises to Obtain Legal Representation for F.C.M.

20. On or about June 18, 2017, Defendant made a materially false and
fraudulent representation and promise to L.R.M. and F.C.M. that Defendant knew
an attorney who could represent F.C.M. in a legal matter, that the attorney’s name
was D.L., and that D.L. would be present at F.C.M.’s court hearing on June 28, 2017.

21. Between on or about June 17, 2017, and on or about June 24, 2017,
F.C.M. paid Defendant, a total of approximately $8,600 for legal representation for

F.C.M.
22. On or about June 28, 2017, no attorney was present at F.C.M.’s court

hearing to represent him, and the hearing was rescheduled to August 2, 2017.

23. Between on or about June 28, 2017, and on or about August 2, 2017,
Defendant went to the house of F.C.M. and L.R.M. with an individual who
Defendant falsely claimed was attorney D.L.

24. At the above meeting, Defendant assured L.R.M. and F.C.M. that
attorney D.L. would be present at F.C.M.’s rescheduled court hearing on August 2,
2017; Defendant asked L.R.M. and F.C.M. for an additional $4,500 for those legal
services.

25. Onor about July 29, 2017, F.C.M. paid the additional $4,500 for those
legal services.

26. Onor about August 2, 2017, no attorney arrived to represent F.C.M. at
his rescheduled court hearing; F.C.M. subsequently learned that the person
Defendant alleged was attorney D.L. is not attorney D.L.

27. Onor about August 7, 2017, after L.R.M. confronted Defendant about
Defendant’s failure to provide L.R.M. and F.C.M. with any documents or legal
assistance, Defendant told L.R.M. that she could never prove that L.R.M. gave

Defendant any money.

 
Oo FA NY DBD Wn FSF W NO

wo NO NO NHN NHN NY NN NV NO He Fe eee = —  —
oN DN OW Fe WwW NYO KF DOD OO HN Down BP WY NYO KF OC

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 6 of 16

28. L.R.M. and F.C.M. never received any U.S. immigration documents, a
general contractor’s license, or legal services from Defendant.
A.F.G.R.

29. A.F.G.R. met Defendant through friends, L.R.M. and F.C.M. A.F.G.R.
worked with F.C.M.

30. On or before July 14, 2017, L.R.M. and F.C.M. told A.F.G.R. that
Defendant worked with an immigration attorney named D.|L.] who could obtain the
U.S. immigration documents.

31.  Onor before July 14, 2017, A.F.G.R. was told that Defendant had a U-
visa and that Defendant could add A.F.G.R. to the U-visa as a relative of Defendant;
A.F.G.R. was told that he needed to pay $3,000 to Defendant to start the process of
obtaining U.S. immigration documents.

32. Onor about the following dates, based on Defendant’s materially false
and fraudulent representation and promise to A.F.G.R. that Defendant would obtain
U.S. immigration documents for A.F.G.R., A.F.G.R. received the following wire
transfers from his family in Guatemala so that he could pay Defendant for U.S.

immigration documents:

 

 

Date of Wire Transfer Amount Location Received
PLS Check Cashers, 6470 S.
July 13, 2017 $3.000 12" Ave., Tucson, Arizona

 

PLS Check Cashers, 6470 12"
July 17, 2017 $3,000 Ave, Tucson, Arizona

PLS Check Cashers, 3563
N. Stone Ave., Tucson,
Arizona

 

July 24, 2017 $3,000

 

 

 

 

 

 
50 me NI Dn Fe W NNO

NO NYO NO NNO NN KN KN NO ROR ee ee
Oo nN DD Nn FF WN KFKF§ TD OD HANI DN FP WY NO KF O&O

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 7 of 16

33. Onor about the following dates, A.F.G.R. paid the following amounts
to Defendant through L.R.M. as a result of Defendant’s material false and fraudulent
representation and promise that Defendant would provide A.F.G.R. with U.S.

immigration documents:

 

 

 

 

 

 

Date of Payment Amount
July 14, 2017 $3,000
July 17, 2017 $6,000
July 18, 2017 $3,000
July 21, 2017 $3,000
July 26, 2017 $3,000

 

 

 

 

34. On or about July 31, 2017, A.F.G.R. met with Defendant at the house
of L.R.M. and F.C.M.; At the meeting on July 31, 2017, Defendant told A.F.G.R.
that she had received the payments from A.F.G.R. that A.F.G.R. made through
L.R.M.

35. On about July 31, 2017, Defendant made a materially false and
fraudulent representation and promise to A.F.G.R. that she could obtain a driver’s
license for A.F.G.R. for an additional $500. A.F.G.R. paid Defendant $500 in cash.

36. A.F.G.R. never received any U.S. immigration documents or a driver’s
license from Defendant.

B.M.L.

37. On or about February 5, 2018, Defendant made a materially false and
fraudulent representation and promise to B.M.L. over the phone that Defendant was
attorney D.L and that Defendant could obtain a U-Visa for B.M.L. for a fee of
$1,500.

 
Oo Fe NY DBD On Fe WW YN

wo NY NY NY NY VY NY DN Ree
on HD Wn FP WY NY KF TD ODO FN DH FP Ww YPO KY CO

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 8 of 16

38. Onor about February 5, 2018, Defendant instructed B.M.L. to deposit
the money into a Bank of America account in the name of Defendant’s assistant,
G.E.de.R, account number ending in 6005.

39. On or about February 6, 2018, B.M.L.’s former boss deposited $1,500
for payment on behalf of B.M.L. along with $500 for his own U.S. immigration
documents into Bank of America account number ending in 6005, for a total of
$2,000, as instructed by Defendant.

40. Between approximately February 5, 2018, and February 20, 2018,
Defendant and B.M.L. spoke on the phone and used text messages, including
WhatsApp, to communicate about payment and to send identification documents
that Defendant requested as part of Defendant’s fraud scheme.

41. Between on or about February 5, 2018, and on or about February 20,
2018, Defendant was in Arizona and B.M.L. was in the Republic of Mexico while
B.M.L. and Defendant communicated by phone and text messaging, including
WhatsApp text messaging.

42. On or about February 10, 2018, Defendant asked B.M.L. for an
additional $350 to put B.M.L.’s family members on the U-Visa.

43. On or about February 10, 2018, B.L.M.’s mother sent $335.00 via
MoneyGram as instructed by Defendant, MoneyGram reference number ending in
3123 and ticket number ending in 7390.

44. On the dates set forth below, the Defendant and B.M.L. communicated

via WhatsApp text messaging service as follows:

/I/
H/
H/

 
Oo wa NY Dn fF WY NO =

NM NO HN HN KN KD NR Re
Con DD On fF WD NY KH DOD CO FN Dn FP WY NO KF OC

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 9 of 16

 

 

 

 

 

 

 

 

 

 

Date and
Time
(UTC-7) From To Message/Attachment

February 5, Photograph of Birth
2018 at Certificate of B.M.L.
8:26:20 BML. Defendant containing name and

p.m. date of birth.

February 5, Photograph of Voter
2018 at ID Card of B.M.L.
8:26:35 BML, Detendant containing name and

p.m. date of birth.

February 5, Photographs of Birth
2018 at Certificate of W.M.L.
27:90 BML. Defendant containing name and

p.m. date of birth.

February §, Photograph of
018 at Mexican Consulate
8-98-08 B.M.L. Defendant ID Card of W.M.L.

m containing name and
p.m. date of birth.

February 5, Photographs of Birth
2018 at Certificate Card for
8-39-36 B.M.L. Defendant MECL.

p.m.

February 5, Photograph of
2018 at Mexican Voter ID for
8-39-49 B.M.L. Defendant MECL.

p.m.

February 5, Photographs of Birth
2018 at Certificate for
8:36:24 BML. Defendant M.D.R.M. containing

p.m. name
February Message with name
10, 2018 at | Defendant B.M.L. “G.E.d.R.”
3221228

 

 

 

 

 

 

 
Oo eA NY Dn Fe WY] NO

Oo NO NO WN DN DN KN DN RO ee
on HD Wn FF WO NY KF OD 0 FN Dn FP W NO KF OC

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 10 of 16

 

 

 

 

 

 

 

Date and
Time

(UTC-7) From To Message/Attachment
Photograph of

February Moneygram Receipt

10, 2018 B.M.L. Defendant in amount of $335

at 8:05:25 with recipient name
of “G.E.d.R.”

 

45. On or about February 14, 2018, a volunteer immigration advocate in
Nogales, Sonora, Mexico went to the law office address of the real attorney D.L. in
Tucson, Arizona; as a result, B.M.L. discovered that D.L. did not represent B.M.L.

46. Beginning on or about February 5, 2018 and continuing through on or

about May, 2018, B.M.L. paid Defendant approximately $1,835 for U.S. immigration
documents.
47. B.M.L. never received any U.S. immigration documents for herself or
her family members from Defendant.
Undercover Law Enforcement Agent

48. On or about February 20, 2018, B.M.L. told Defendant that an
acquaintance would be making an additional payment of $500.00 on B.M.L.’s behalf
and that the acquaintance would like to discuss an immigration matter with
Defendant; the acquaintance was an undercover law enforcement agent (UC Agent)
with the Department of Homeland Security, Homeland Security Investigations.

49. Onor about March 2, 2018, and March 5, 2018, Defendant and the UC

Agent discussed the payment of funds on behalf of B.M.L. and the immigration issue
that the UC Agent was presenting to Defendant.

50. On or about March 5, 2018, Defendant directed the UC Agent to pay

the $500 Defendant wanted from B.M.L. by using a Walmart money order or a
Moneygram order; Defendant gave the UC Agent the name M.R.L. to use as a payee.

10

 
So re NY DO Fe W NO

NO NY NY NY ND DY DRO Ree
Oo ND wn fF WwW NY KF§ TD OU FN DH FS WY NY KF O&O

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 11 of 16

51. On March 5, 2018 at 2:14 pm, the UC Agent sent $500 via money order
through Ria Financial Services, operating out of Walmart, to M.R.L., per the
Defendant’s instructions.

52. About 4:30 pm on March 5, 2018, the UC Agent called Defendant with
the pin number and payee name necessary for Defendant to pick up the $500 money
order.

53. During the UC’s phone conversation with the Defendant on March 5,
2018, Defendant told the UC Agent that she required a payment of $1,500 to start
the paperwork for the UC Agent’s immigration case.

54. At about 11:12 a.m. on March 6, 2018, an individual signing the name
M.R.L. picked up the $500 Moneygram order at the Walmart located at 2565 E.
Commerce Center Place, Tucson, Arizona.

55. On March 6, 2018, the Defendant confirmed with the UC Agent that
she had received the $500 on behalf of B.M.L. that the UC Agent sent to M.R.L. via
Ria Financial Services at Walmart.

56. Onor about March 26, 2018, the UC Agent phoned Defendant to set up
a meeting to discuss the UC Agent’s immigration issue, explaining that his
immigration documents had expired.

57. Onor about March 28, 2018, the UC Agent met with Defendant at the

Park Place mall in Tucson, Arizona. Defendant made materially false and fraudulent
representations and promises to the UC Agent that she was an attorney, that her name
was D.[L.]., and that she could help the UC Agent renew the UC Agent’s immigration
permit in exchange for a fee.

58. At this same meeting at the mall on March 28, 2018, Defendant told the
UC Agent that she needed $2,000 right away, but that the total payment would be
$3,500 for her services. Defendant made materially false and fraudulent

representations to the UC Agent that: 1) she could extend the UC Agent’s permit; 2)

11

 
So eA NY DO fF WO NO —

DO NO WN WN NHN HN HN HN HN Hee ee = —_—  —_ — —
Oo nN Dn Nn FP W NY KF TD O FN DN FP W NO KF OC

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 12 of 16

she had access to consulates and courts; and 2) she could obtain an identification
document for the UC Agent from the Arizona Motor Vehicle Division.

59. At the March 28, 2018, meeting, the UC Agent gave the Defendant
$2,000 in cash.

60. The UC Agent never received any U.S. immigration documents or

identification documents from Defendant.

COUNTS 1 — 10
18 U.S.C. §1343
(Wire Fraud)

The Introductory Allegations in Paragraphs 1 through 3 and The Scheme to
Defraud in Paragraphs 4 through 60 are re-alleged and incorporated as to Counts 1
through 10 as if set forth in full herein.

Execution of Scheme by Wire Communication

61. On or about the dates listed below, within the District of Arizona, and
elsewhere, Defendant ELVIRA CONTRERAS, for the purpose of and as an essential
part of executing the scheme to defraud, described in Paragraphs 4 through 60 above,
knowingly transmitted and knowingly caused to be transmitted by means of wire or
radio communication in interstate or foreign commerce any writings, signs, signals,

or sounds, that is, WhatsApp messages in interstate or foreign commerce, as follows:

 

 

 

 

 

 

 

 

Date and
Time
Count (UEC) From To Message/Attachment
February Photograph of Birth
5, 2018 at Certificate of B.M.L.
1 8:26:20 pill: Deteneant containing name and
p.m. date of birth.

 

12

 
Oo we INI Dn FSF W NNO

NO NO WN BN KH KN KN KN DR ee
oN DN ON Se We NYO KF OD OC wOoenANn HD NH FP WD NYO KF CO

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 13 of 16

 

 

 

 

 

 

 

 

 

 

 

 

Date and
Time
Count (Mad) From To Message/Attachment
February Photograph of Voter
5, 2018 at ID Card of B.M.L.
2 8:26:35 BML. asa containing name and
p.m. date of birth.
February Photograph of Birth
5, 2018 at Certificate of W.M.L.
3 8:27:50 Sls Defendant containing name and
p.m. date of birth.
February Photograph of
5 2018 at Mexican Consulate
4 8-98-08 B.M.L. Defendant ID Card of W.M.L.
m containing name and
pa date of birth.
February Photograph of Birth
5, 2018 at Certificate Card for
5 | 33236 | BML. | Defendant | ECL.
p.m.
February Photograph of
6 5, 2018 at Mexican Voter ID for
8-37-49 B.M.L. Defendant MECL.
p.m.
February Photograph of Birth
5, 2018 at Certificate for
7 8:36:24 BML. Defendant M.D.R.M. containing
p.m. name

 

All in violation of Title 18 United States Code, Section 1343.

62. On or about the dates listed below, within the District of Arizona, and
elsewhere, Defendant ELVIRA CONTRERAS, for the purpose of and as an essential
part of executing the scheme to defraud, described in Paragraphs 4 through 60 above,
knowingly transmitted and knowingly caused to be transmitted by means of wire or

radio communication in interstate or foreign commerce any writings, signs, signals,

13

 

 
_—

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 14 of 16

or sounds, that is, the electronic transmission of funds in interstate or foreign

commerce, as follows:

 

Location Received
PLS Check Cashers, 6470 S. 12"
Ave., Tucson, Arizona
PLS Check Cashers, 6470 12" Ave,
Tucson, Arizona
PLS Check Cashers, 3563 N.
Stone Ave., Tucson, Arizona

Count | Date of Wire Amount
8 July 13, 2017 $3,000

 

 

9 July 17, 2017 $3,000

 

 

 

 

 

10 July 24, 2017 $3,000

Oo w~Aa ANY HD nn fF WW WN

DB NO HN BPO HN NO KN RO NO Rm ee
oOo NI HD On fF WY NY KFK& TD OO FH NI DB nH BP WO NO KF OC

 

 

 

to Defraud in Paragraphs 4 through 60 are re-alleged and incorporated as to Counts

63.

The Introductory Allegations in Paragraphs | through 3 and the Scheme

COUNTS 11-17

18 U.S.C. § 1028A(a)(1)
(Aggravated Identity Theft)

11 through 17 as if set forth in full herein.

elsewhere, the Defendant, ELVIRA CONTRERAS, knowingly transferred,
possessed, and used, without lawful authority, a means of identification of another
person, knowing that the means of identification belonged to another actual person,
during and in relation to the offense of wire fraud, in violation of Title 18, United
States Code, Section 1343, as set forth in Counts | through 7 of this indictment, that

is, by transferring, possessing, and using the name and date of birth of the following

64.

On or about the dates listed below, in the District of Arizona and

individuals as described below:

///

14

 
0 w~Aa NI Dn Ff WY NY Ke

DB NO WN NO KN KN KN KR NO we ee
oN DN UW FP WY NY KF DOD OU BNI DH Wn FP WD NYO KF CO

 

Case 4:18-cr-02001-JGZ-JR Document 3

Filed 10/03/18 Page 15 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date and Predicate/Co
Time ;
Count (UTC-7) From and rresponding
To Message/Attachment | Wire Fraud
Count
11 Photograph of Birth
roma ° B.M.L. to Certificate of B.M.L. 1
8-96-20 om Defendant containing name and
ateew Pall date of birth.
12 Photograph of Voter
rey > | B.MLL.to | ID Card of B.MLL. ‘
8-26-35 pm Defendant containing name and
ete pi date of birth.
13 Photograph of Birth
February 5, Certificate of
2018 at Be . W.M.L. containing 3
8:27:50 p.m. wrens name and date of
birth.
14 Photograph of
February 5, Mexican Consulate
2018 at | pees" | ID Card of WML. 4
8:28:08 p.m. containing name and
date of birth.
15 February 5, Photograph of Birth
2018 at | P< © | Certificate Card for 5
8:32:36 p.m. MGF.C.L.
16 February 5, Photograph of
2018 at Bae Mexican Voter ID 6
8:32:49 p.m. wre for M.F.C.L.
17 Photograph of Birth
ee B.M.L. to Certificate for 7
Defendant | M.D.R.M.
8:36:24 p.m.
containing name
/I/
/I/

15

 

 
So HN Dn FP W YN

oOo NY HD nA FP WY NY KF TD ODO FN DBD A FSF WY NY KK OC

 

Case 4:18-cr-02001-JGZ-JR Document 3 Filed 10/03/18 Page 16 of 16

All in violation of Title 18 United States Code, Section 1028A(a)(1).

ELIZABETH A. STRANGE
First Assistant U.S. Attorney
District of Arizona

Isl

ROSALEEN O’°GARA
JANE L. WESTBY
Assistant U.S. Attorneys

 

Dated: OCT 03 2018

 

16

A TRUE BILL

Is]

 

Presiding Juror

REDACTED FOR
PUBLIC DISCLOSURE

 
